DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    529
    962
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    442
    646
    media_image2.png
    Greyscale

Continuity Data Map

    PNG
    media_image3.png
    243
    507
    media_image3.png
    Greyscale

Election/Restrictions

    PNG
    media_image4.png
    598
    548
    media_image4.png
    Greyscale


I. Claims 1-9, drawn to a METHOD OF FILTERING WATER OF A SWIMMING POOL, classified in C02F 1/001
II. Claims 10-20, drawn to a FLUID FILTER/ASSEMBLY/”STRUCTURE”, classified in B01D 25/24. 
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as the filtration of fluids and/or slurries other that swimming pool water (e.g., solvents, petrochemicals, etc.).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the field of search is not coextensive, and examining both groups would place an undue search/examination burden on the scarce administrative resources of the United States Patent and Trademark Office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Filter Species
Type & Corresponding Drawing Figures
1
Panel    (Figs. 1,2 & 5)
2
Non-Panel    (Figs. 3,4A-4D & 6)


Location Species
Filter Located In
C
Fig. 5 “Cannister Housing” 
M
“Located on-board a mobile pool cleaning apparatus”


In-Use Species
“In-Use” Filtration State
R
“Rolled”
U
“Unrolled”


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  The species and/or subspecies set forth above are submitted to be mutually exclusive.  If Only those claims that read on all of the elected inventions will be examined.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims reading-on and generic to the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Adverse Written Opinion of Record
In order to meaningfully advance the prosecution of this application, Applicant is
urged to point out how the language of the elected claims patentably distinguishes
those claims over the references applied/discussed in the Written Opinion. Absent such
clarification, Applicant will most likely receive a rejection based on the references
applied in the Written Opinion.

Examiner Interview Summary
	Telephone conversations with Mr. Dean W. Russell, Esq. (Reg. No. 33,452) took place before the filing of the Preliminary Amendment of June 1, 2021, and again in September of 2021. Since then, the Examiner has come to more fully appreciate the multitude of inventions Applicant seeks patent coverage on. In order to permit a more focused examination, the election of species requirements set forth above are being imposed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571).  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776